Citation Nr: 0017419	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-06 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of the recovery of overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the calculated amount of $8,937. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Atlanta, Georgia, VA Regional Office (RO), which determined 
that there was bad faith on the part of the veteran in the 
creation of an overpayment.


FINDINGS OF FACT

1.  In the veteran's March 1994 application, he certified 
that he stopped working in 1993 and he and his spouse 
received only Social Security income.

2.  The veteran was awarded disability pension benefits in 
April 1994. 

3.  The RO notified the veteran at the time of the original 
award, as well as in subsequent correspondence, that his 
continued eligibility for disability pension benefits was 
based on countable annual income and that he should notify 
the VA of any receipt of additional income. 

4.  In June 1997, evidence was received by the RO showing 
that the veteran received additional unearned income in 1994.  
There was no evidence that the veteran had reported the 
receipt of such income.

5.  In August 1997, the veteran's pension benefits were 
terminated effective April 1, 1994, based the veteran's 
unreported income.  This action created an overpayment of 
$8,937.

6.  The overpayment was created by the veteran's willful 
failure to report his receipt of additional unearned income, 
despite his knowledge that he was required to do so, and that 
an overpayment would likely result from failure to report the 
income.


CONCLUSION OF LAW

Waiver of the recovery of overpayment of disability pension 
benefits, in the calculated amount of $8,937, is precluded by 
the veteran's bad faith.  38 U.S.C.A. §§ 5107, 5302 (West 
1991); 38 C.F.R. §§ 1.965(b), 3.660 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time, the veteran filed his application for pension in 
March 1994, he reported that he stopped working for medical 
reasons in September 1993, and that he and his spouse only 
received income from Social Security.  The veteran 
specifically denied receiving retirement or one-time non-
recurring income.  In an April 1994 rating decision, the RO 
awarded the veteran disability pension benefits with aid and 
attendance benefits, effective April 1, 1994.  In the April 
1994 award letter with an attached VA Form 21-8768, the RO 
informed the veteran that in determining his countable 
income, the following sources were included: earned $0.00; 
Social Security $8713.00; retirement $0.00; and other income 
$0.00 for him; and earned $0.00; Social Security $3841.00; 
retirement $0.00; and other income $0.00 for his spouse.  The 
veteran was advised that his rate of pension was directly 
related to his family income and to notify the VA of any 
changes in income to include receipt of income from any 
source, as failure to do so may result in the creation of an 
overpayment.  Subsequently, in August 1995, the RO sent the 
veteran another letter advising him that his pension was 
based on the receipt of only Social Security income for him 
and his spouse and requesting him to advise on any changes 
that may affect pension payments, including receipt of 
income.  In November 1995, the veteran submitted medical 
expenses, and responded that there were no changes in income.  
The veteran was again reminded of his obligation to report 
receipt of additional income in his amended award letter in 
December 1995.

In a June 1997 letter, the RO notified the veteran that it 
proposed to reduce his disability pension benefits effective 
from April 1, 1994, based on evidence showing that he 
received additional countable income of $13,809 in 1994.  The 
veteran was provided 60 days to respond and submit evidence 
showing that an adjustment should not be made.  In a July 
1997 letter, the veteran submitted statements from his 
retirement system for 1994, 1995, and 1996, and advised that 
the 1994 payment was payment of unused sick leave and 
compensatory time from his period of employment.  In August 
1997, the veteran's benefits were terminated effective April 
1, 1994.  This action resulted in an overpayment of $8,937.   

In September 1997, the veteran submitted a claim for waiver 
of recovery of the overpayment on the basis of undue 
financial hardship. 

The Committee denied the veteran's request for waiver in 
January 1998 decision.  The Committee determined that there 
was bad faith involved in the creation of the indebtedness on 
the grounds that there was willful intention on the veteran's 
part to seek an unfair advantage knowing the consequences of 
the action which resulted in a loss to the Government, that 
is, receiving disability pension without reporting receipt of 
additional income.

A party who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will receive additional income.  
38 C.F.R. § 3.660(a)(1) (1999).

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) 
(West 1991); 38 C.F.R. § 1.965(b) (1999).  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994)(citing 38 C.F.R. § 1.965). 

Bad faith is defined in VA regulations as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 
C.F.R. § 1.965(b) (1999); see Richards v. Brown, 9 Vet. App. 
255 (1998). 

The phrase "bad faith" was defined in the "Veterans 
Benefits Administration" (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a ". . . willful intention on the part 
of the claimant to seek an unfair advantage or to neglect or 
refuse to fulfill some duty or contractual obligation."  
(emphasis added).  However, a decision of the Court has 
invalidated the use of the above-cited emphasized phrase as 
an appropriate basis for a bad faith determination.  See 
Richards, 9 Vet. App. 25.  In Richards, the Court stated, ". 
. . the operative language in 38 C.F.R. § 1.965(b)(2) limits 
bad faith to cases in which there is an intent to seek an 
unfair advantage, the same test as only one of the two 
alternative tests provided for under the VA CIRCULAR [20-90-
5]."  Richards, 9 Vet. App. 255, 257.  Thus, the Court held 
that the use of the phrase "neglect or refuse to fulfill 
some duty or contractual obligation" found in VA CIR. 20-90-
5 was, ". . . inconsistent with the regulation [and 
therefore] cannot be an appropriate basis for a bad faith 
determination."  Ibid. at 258.  The Board has only 
considered the regulatory standard.  In this case, the Board 
finds evidence of bad faith on the basis of the valid 
regulatory criteria (willful intention on the part of the 
claimant to seek an unfair advantage).  

Turning to the facts of this case, in January 1998, the 
Committee denied the veteran's request for waiver of recovery 
of a $8,937 overpayment because there was bad faith involved 
in the creation of the indebtedness.  The Board concurs that 
the veteran acted in bad faith in not reporting his 
additional income from his one-time payment for sick leave 
and compensatory time and receipt of retirement income.

The evidence of record establishes that the veteran's failure 
to report his receipt of additional income was not mere 
inadvertence.  In letters pertaining to his award of pension 
benefits, the RO explained to the veteran with particularity 
that his pension award was based, in part, on his income of 
$0.00.  Thus, he was well aware of his obligation to report 
all sources of income fully and of the relationship between 
his income and his VA pension entitlement.  Nevertheless, he 
did not report his receipt of additional income and indicated 
that the only source of income for he and his spouse was 
Social Security benefits.  Thereafter, based on evidence 
received at the RO, the veteran received additional income 
from payment for sick leave and compensatory time as well as 
retirement income in 1994.  The veteran did not dispute the 
receipt of this income, and provided documentation show 
receipt thereof.

Upon review, the Board finds that the veteran knew he had to 
report his additional income, and he knew the consequences of 
failing to report it.  His failure to report this income was 
the direct cause of the overpayment of VA benefits, and 
represents a willful intention on his part to seek an unfair 
advantage.  Therefore, waiver of the debt of $8,937 is 
precluded by law, regardless of the veteran's current 
financial status or any of the other elements of the standard 
of equity and good conscience to which he refers.  See 38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965 (1999) (directing that considerations of equity and 
good conscience are inapposite where fraud, misrepresentation 
or bad faith is found).



ORDER

Entitlement to waiver of recovery of an overpayment of 
disability pension benefits in the amount of $8,937 is 
denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

